Case 17-23605        Doc 36     Filed 03/14/19     Entered 03/14/19 11:04:10          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17-23605
         Donald Burrell

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 08/08/2017.

         2) The plan was confirmed on 01/12/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 12/27/2018.

         5) The case was dismissed on 01/11/2019.

         6) Number of months from filing to last payment: 11.

         7) Number of months case was pending: 19.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $23,000.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-23605       Doc 36        Filed 03/14/19    Entered 03/14/19 11:04:10                 Desc         Page 2
                                                   of 4



 Receipts:

        Total paid by or on behalf of the debtor               $17,957.00
        Less amount refunded to debtor                             $12.79

 NET RECEIPTS:                                                                                    $17,944.21


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                 $4,000.00
     Court Costs                                                               $0.00
     Trustee Expenses & Compensation                                       $1,020.90
     Other                                                                     $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                  $5,020.90

 Attorney fees paid and disclosed by debtor:                     $0.00


 Scheduled Creditors:
 Creditor                                       Claim         Claim            Claim        Principal      Int.
 Name                                 Class   Scheduled      Asserted         Allowed         Paid         Paid
 ADVANTA BANK                     Unsecured      5,645.61       5,340.73         5,340.73          75.69     60.95
 BANK OF AMERICA                  Unsecured           0.00      7,675.26         7,675.26        112.80      81.54
 BANK OF AMERICA                  Unsecured           0.00    20,463.32        20,463.32         300.75     217.41
 BAYVIEW LOAN SERVICING LLC       Secured       10,141.68     10,141.68        10,141.68      10,141.68        0.00
 BAYVIEW LOAN SERVICING LLC       Secured             0.00          0.00             0.00           0.00       0.00
 BECKET & LEE LLP                 Unsecured      2,944.79     12,245.74        12,245.74         173.55     139.74
 BECKET & LEE LLP                 Unsecured      5,005.81       4,976.62         4,976.62          70.53     56.79
 CITIZENS BANK NA                 Unsecured           0.00      9,589.23         9,589.23        140.93     101.88
 DEPARTMENT STORE NATIONAL BA     Unsecured      1,101.42       1,095.02         1,095.02          15.52     12.49
 DITECH FINANCIAL LLC             Secured             0.00          0.00             0.00           0.00       0.00
 JEFFERSON CAPITAL SYSTEMS        Unsecured         691.00        699.42           699.42           9.91       7.98
 LVNV FUNDING                     Unsecured         638.00        691.17           691.17           9.79       7.89
 MITSUBISHI MOTOR CREDIT OF AME   Secured             0.00          0.00             0.00           0.00       0.00
 OPPORTUNITY FINANCIAL LLC        Unsecured      1,566.12       1,537.01         1,537.01          21.79     17.53
 PORTFOLIO RECOVERY ASSOC         Unsecured      2,885.91       2,869.13         2,869.13          40.67     32.73
 PORTFOLIO RECOVERY ASSOC         Unsecured      3,369.32       3,349.73         3,349.73          47.48     38.22
 QUANTUM3 GROUP                   Unsecured      2,736.49       2,721.14         2,721.14          38.57     31.05
 QUANTUM3 GROUP                   Unsecured         474.00        518.64           518.64           0.00       0.00
 ONE CLICK CASH                   Unsecured         975.00           NA               NA            0.00       0.00
 RISE                             Unsecured      3,845.00            NA               NA            0.00       0.00
 SYNCHRONY BANK/CARE CREDIT       Unsecured      2,733.37            NA               NA            0.00       0.00
 ZOCA LOAN/ROSEBUD LENDING        Unsecured         300.00           NA               NA            0.00       0.00
 CREDIT BOX                       Unsecured      1,845.85            NA               NA            0.00       0.00
 DASH OF CASH                     Unsecured         742.19           NA               NA            0.00       0.00
 EVERGREEN SERVICING              Unsecured         450.00           NA               NA            0.00       0.00
 GREEN GATE                       Unsecured         450.00           NA               NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 17-23605       Doc 36        Filed 03/14/19    Entered 03/14/19 11:04:10                Desc        Page 3
                                                   of 4



 Scheduled Creditors:
 Creditor                                       Claim         Claim         Claim        Principal        Int.
 Name                                 Class   Scheduled      Asserted      Allowed         Paid           Paid
 GREEN TRUST                      Unsecured         340.00           NA           NA             0.00         0.00
 HFBC/ATLANTIC CREDIT AND FINAN   Unsecured      4,119.08            NA           NA             0.00         0.00
 INBOX LOAN                       Unsecured         850.00           NA           NA             0.00         0.00
 LION LOAN                        Unsecured         389.00           NA           NA             0.00         0.00
 LOAN AND LAST                    Unsecured         517.00           NA           NA             0.00         0.00
 ARROW HEAD ADVANCE               Unsecured         553.00           NA           NA             0.00         0.00
 CAPITAL ONE                      Unsecured      2,927.54            NA           NA             0.00         0.00
 CHASE                            Unsecured      3,761.00            NA           NA             0.00         0.00
 CITIBANK NA/MC CARTHY BURGESS    Unsecured      3,500.00            NA           NA             0.00         0.00
 STILLWATER HOMEOWNERS ASSOC      Secured             0.00          0.00         0.00            0.00         0.00
 SYSTEMS & SERVICES TECHNOLOGI    Unsecured         964.27        958.66       958.66           13.58       10.95
 TITLE MAX OF ILLINOIS            Secured           890.35        890.35       890.35         890.35          2.57


 Summary of Disbursements to Creditors:
                                                               Claim           Principal                Interest
                                                             Allowed               Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00                    $0.00
       Mortgage Arrearage                                $10,141.68         $10,141.68                    $0.00
       Debt Secured by Vehicle                              $890.35            $890.35                    $2.57
       All Other Secured                                      $0.00              $0.00                    $0.00
 TOTAL SECURED:                                          $11,032.03         $11,032.03                    $2.57

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00                 $0.00                $0.00
        Domestic Support Ongoing                               $0.00                 $0.00                $0.00
        All Other Priority                                     $0.00                 $0.00                $0.00
 TOTAL PRIORITY:                                               $0.00                 $0.00                $0.00

 GENERAL UNSECURED PAYMENTS:                             $74,730.82           $1,071.56                 $817.15


 Disbursements:

        Expenses of Administration                             $5,020.90
        Disbursements to Creditors                            $12,923.31

 TOTAL DISBURSEMENTS :                                                                         $17,944.21




UST Form 101-13-FR-S (9/1/2009)
Case 17-23605        Doc 36      Filed 03/14/19     Entered 03/14/19 11:04:10            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 03/14/2019                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
